                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KURT BOYLSTEIN,                             :     Civil No. 4:18-CV-174
                                            :
                   Plaintiff                :
                                            :
      v.                                    :
                                            :     (Magistrate Judge Carlson)
NANCY A. BERRYHILL,                         :
Acting Commissioner of Social               :
Security,                                   :
                                            :
                  Defendant                 :

                         MEMORANDUM OPINION

I.    Introduction

      For Administrative Law Judges (ALJs), Social Security disability

determinations frequently entail an informed assessment of competing medical

opinions coupled with an evaluation of a claimant’s subjective complaints. Once

the ALJ completes this task, on appeal it is the duty and responsibility of the

district court to review these ALJ findings, judging the findings against a

deferential standard of review which simply asks whether the ALJ’s decision is

supported by substantial evidence in the record, see 42 U.S.C. §405(g); Johnson v.

Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F.

Supp.2d 533, 536 (M.D.Pa. 2012), a quantum of proof which “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a
                                        1
reasonable mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988).

      In the instant case, an ALJ denied a disability application submitted by Kurt

Boylstein, a man in his 40’s whose self-reported activities of daily living disclosed

a significant level of physical and emotional functioning. After reviewing this

evidence, the competing medical opinions offered by Boylstein’s physician and a

state agency expert, and taking into account his activities of daily living, the ALJ

denied this claim. Mindful of the fact that substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla, Richardson v.

Perales, 402 U.S. 389, 401 (1971), we find that substantial evidence supported the

ALJ’s findings in this case. Therefore, for the reasons set forth below, we will

affirm the decision of the Commissioner denying this claim.

II.   Statement of Facts and of the Case

      A.     Medical and Procedural History

      On September 15, 2014, Kurt Boylstein applied for disability insurance

benefits pursuant to Title II of the Social Security Act, alleging the onset of his

disability in July of 2011. (Tr. 20.) Boylstein was born in 1967 and was in his 40’s

at the time of the alleged onset of this disability. (Tr. 26.) He had a high school

education and had previously been employed as a correctional officer. (Tr. 26-7.)

                                         2
       According to Boylstein he was disabled due to the combined impact of

degenerative disc disease, obesity, bi-polar and post-traumatic stress disorders. (Tr.

22.) Despite these impairments, Boylstein described an active and full lifestyle in

his disability application and at his disability hearing. For example, in October of

2014 Boylstein described his activities of daily living in the following terms:

       My whole day is spent caring for my son. I might do some reading,
       clean the kitchen, do laundry, put his toys away. When my wife gets
       home, I usually read, shower, cook breakfast and lunch.

(Tr. 172).

Boylstein further explained that that he had no problems with his personal care,

(Tr. 172), was able to go out alone and drive, (Tr. 173), shopped for groceries,

books, and music, (Tr. 174), and enjoyed an array of hobbies including reading,

watching sports and old movies, and walking. (Tr. 175.) While reporting episodes

of anxiety, Boylstein also described an intellectually and physically demanding

lifestyle, stating that he reads every day, walks three to four times a week without

problems, (Tr. 175), and is "fine" walking a couple of miles. (Tr. 176.) Boylstein

also reported that he regularly exercised at a gym (Tr. 175) and testified at his

October 2016 disability hearing before the ALJ that up until "a couple of months"

prior to the hearing, he "was going to the gym every day, five days a week." (Tr.

51.)

                                          3
      At the administrative hearing on October 19, 2016, Boylstein also testified

that that since the alleged onset of his disability in 2011, he had vacationed in

Tennessee, and traveled to Niagara Falls and Gettysburg. (Tr. 45.) In addition to

providing child care for his son while his wife worked,1 Boylstein described a

significant level of intellectual functioning in the form of recreational reading,

testifying that: "I read pretty much anything, horror, science fiction, true crime,

historical fiction-I'm reading a lot of right now," and stating that he was still able to

read "bigger books, like 4 or 500 pages" in just "a week or two." (Tr. 52.)

      Boylstein’s medical records also generally presented a picture of a person

who faced some impairments, but retained the capacity to engage in substantial

activities. For example, in February and July of 2016 Boylstein’s primary care

physicians reported that his strength was 5/5 bilaterally, the motor strength in his

extremities was intact, and his reflexes were normal. (Tr. 433.) In addition these

examinations revealed that Boylstein had full range of motion with no deformities

or effusions. (Tr. 436.). Likewise, Boylstein was described as displaying a normal

affect, being alert and oriented, and demonstrating articulate and fluent speech. (Tr.

1
  Boylstein described this child care and work arrangement in the following terms:
"[b]ecause one of the things we looked into, other than me not being able
to work, was that a consistent babysitting would be almost my paycheck
for five days a week," he had elected to remain at home providing child care while
his wife worked. (Tr. 53).
                                           4
433.) Boylstein himself reported to his primary care physician that he was "[d]oing

well overall" and "[d]oing well" with his depression and anxiety. (Tr. 435.)

      With respect to Boylstein’s emotional state, the principal issue presented in

this appeal, the record before the ALJ presented a mixed and equivocal picture of

the degree to which Boylstein’s emotional impairments were wholly disabling.

Boylstein had treated these mental health conditions through Commonwealth

Affiliates Services, Inc. from January 2010 to August 2016. (Tr. 339-419.) These

treatment records revealed that Boylstein was being treated for depression and

anxiety through medication and counseling. (Id.) In the course of this treatment, he

reported greater difficulty with anxiety than with his depression, but Boylstein

consistently presented as cooperative and appropriate, and denied severe symptoms

such as suicidal or homicidal thoughts, delusions or hallucinations. (Id.)

      Even though the medical records seemed to reflect a fairly constant state of

care and reported no acute episodes, on September 6, 2016, Michael S. Greevy,

Ph.D., a psychologist with Commonwealth Affiliates Services, Inc., completed a

mental impairment questionnaire for Boylstein in which he opined that Boylstein

was uncomfortable around others, distractible, self-doubting, easily tired, over-

reactive to criticism, aloof, anxious, and unfocused. According to Dr. Greevy

Boylstein was unable to maintain attention for two-hour segments, make simple

                                          5
work-related decisions, perform at a consistent pace with excessive breaks,

respond appropriately to changes in a routine work setting, and deal with work

stress. (Tr. 335.) Dr. Greevy also found that Boylstein had marked functional

limitations in maintaining social functioning and with concentration, persistence,

or pace, (Tr. 337), and would be absent from work about four days a month due to

his impairments or treatment. (Tr. 338.) Accordingly, Dr. Greevy expressed the

opinion that Boylstein’s mental impairments were wholly disabling. (Tr. 419.)

      Dr. Greevy’s opinion stood in stark contrast to Boylstein’s reported activities

of daily living and was also contradicted by the opinion of an examining

consultative source, Michael DeWulf, Ph.D., who conducted a mental status

examination of Boylstein on February 10, 2015. (Tr. 289,) Dr. DeWulf’s report of

this examination reflected that Boylstein drove to this examination, (Tr. 289), was

casually dressed and well groomed, (Tr. 290), and displayed normal posture and

motor behavior, (Tr. 290), as well as appropriate eye contact. (Tr. 290.) Boylstein’s

speech was fluent, his voice was clear, and his expressive and receptive language

was adequate. (Tr. 290.) His thought process was coherent and goal-directed with

no evidence of hallucinations, delusions, or paranoia. (Tr. 290.) His affect was

appropriate, he was oriented, and his attention and concentration appeared intact.

(Tr. 291.) His insight and judgment were good. (Tr. 291.)

                                         6
      Boylstein also confirmed for Dr. DeWulf his ability to perform a full range

of activities of daily living, explaining that he was able to dress, bathe, and groom

himself; (Tr. 291), he cooked and prepared food; (Tr. 291), performed general

cleaning and laundry; (Tr. 291), and was able to shop, manage money, drive, and

use public transportation. (Tr. 291.) His hobbies and interests included coin and

stamp collecting, collecting memorabilia and books, listening to music, watching

television, visiting the Friendship Center, exercising, and reading. (Tr. 291.)

      Based upon this examination, and after taking into account Boylstein’s self-

reported activities, Dr. DeWulf disgnosed Boylstein with bi-polar and post-

traumatic stress disorders, but found that these impairments did not appear to be

significant enough to interfere with Boylstein’s ability to function on a daily basis.

(Tr. 292.) Instead, Dr. DeWulf found that Boylstein’s ability to understand,

remember, and carry out instructions was not affected by his impairments; he had

no limitations in interacting appropriately with the public; he had mild limitations

in interacting with supervisors and co-workers; and he had mild limitations in

responding appropriately to usual work situations and to changes in a routine work

setting. (Tr. 294.)




                                          7
      B.     The ALJ’s Decision

      It was against this medical and factual backdrop that the ALJ conducted a

hearing into Boylstein’s disability claim on October 19, 2016. (Tr. 33-66.)

Boylstein and a vocational expert appeared and testified at this hearing. (Id.)

Following this ALJ hearing, on December 30, 2016, the ALJ issued a decision

denying this application for disability benefits. (Tr. 17-28.) In this decision, the

ALJ first found that Boylstein met the insured requirements of the Social Security

Act through December 31, 2016. (Tr. 22.) At Step 2 of the five-step sequential

analysis process that applies to Social Security disability claims, the ALJ

concluded that Boylstein experienced the following severe impairments:

degenerative disc disease, obesity, bi-polar and post-traumatic stress disorders. (Tr.

22.) At Step 3 of this sequential analysis, the ALJ determined that none of

Boylstein’s impairments met a listing that would define him as per se disabled. (Tr.

22-24.)

      Before considering Step 4, the ALJ fashioned Boylstein’s residual functional

capacity. In this regard, the ALJ concluded that Boylstein retained the residual

functional capacity to perform:

      [M]edium work as defined in 20 CFR 404.1567(c) except he can
      never climb ladders, ropes, or scaffolds. The claimant can frequently
      stoop, kneel, crouch, or crawl. He should avoid concentrated exposure
      to hazards, including unprotected heights and moving mechanical
                                         8
      parts. He can occasionally [interact] with supervisors and coworkers,
      but never interact with the public. He is limited to simple, routine
      tasks, but not at a production rate pace, with no more than an
      occasional change in the work setting. He will be off task five percent
      of the day.

      (Tr. 24.)

      In reaching this conclusion the ALJ canvassed the medical opinion and

clinical evidence, along with the Boylstein’s reported activities of daily living. (Tr.

24-26.) In reviewing this medical evidence, the ALJ gave no single opinion

controlling weight but found that Dr. DeWulf’s opinion that Boylstein’s emotional

impairments were not disabling was entitled to greater weight than Dr. Greevy’s

treating source opinion that Boylstein was disabled from any employment. In

reaching this judgment, the ALJ noted that Dr. DeWulf’s opinion was more

consistent with Boylstein’s self-described activities of daily living and found that

Dr. Greevy’s more restrictive opinion concerning Boylstein’s limitations was not

borne out by the doctor’s own, fairly conservative treatment notes. The ALJ further

concluded that Boylstein’s statements regarding the severity and persistence of his

symptoms were not entirely consistent with the evidence, including his own

physically and intellectually active lifestyle. (Id.)

      Having made these findings, the ALJ concluded at Step 4 of this sequential

analysis that Boylstein could not return to his past relevant work, but concluded at

                                            9
Step 5 that he could undertake other jobs that existed in significant numbers in the

national economy. (Tr. 26-28.) Accordingly, the ALJ determined that Boylstein

was not disabled and denied his claim for disability benefits. (Id.)

      This appeal followed. (Doc. 1.)

      On appeal, Boylstein advances a threefold attack upon the ALJ’s finding that

he was not disabled. First, Boylstein asserts that the ALJ improperly assigned little

weight to the treating source opinion of Dr. Greevy. Second, Boylstein argues that

the ALJ’s residual functional capacity assessment is deficient because it is not fully

supported in every respect by a medical opinion, thus creating an “evidentiary

deficit” in Boylstein’s view. Third, Boylstein insists that the ALJ erred in his

evaluation of the persistence and severity of his emotional impairments. This case

is fully briefed and is now ripe for resolution.

      For the reasons set forth below, under the deferential standard which applies

to review of ALJ disability determinations, we find that substantial evidence in the

record supported each of the adverse rulings made by the ALJ which Boylstein

now challenges on appeal. We further find that the ALJ’s decision sufficiently

articulates the factual underpinnings of these determinations in a way which

permits meaningful judicial review of this decision. Therefore, we will affirm the

decision of the Commissioner.

                                          10
III.   Discussion

       A.   Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether

the findings of the final decision-maker are supported by substantial evidence in

the record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198,

200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp.2d 533, 536 (M.D.Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence,

but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”     Pierce v. Underwood, 487 U.S. 552, 565 (1988).

Substantial evidence is less than a preponderance of the evidence but more than a

mere scintilla. Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of

evidence is not substantial evidence if the ALJ ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994 F.2d

1058, 1064 (3d Cir. 1993).      But in an adequately developed factual record,

substantial evidence may be “something less than the weight of the evidence, and

the possibility of drawing two inconsistent conclusions from the evidence does not

prevent [the ALJ’s decision] from being supported by substantial evidence.”

Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966). “In determining if

                                        11
the Commissioner’s decision is supported by substantial evidence the court must

scrutinize the record as a whole.” Leslie v. Barnhart, 304 F. Supp.2d 623, 627

(M.D.Pa. 2003).

      The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that he is not disabled is

supported by substantial evidence and was reached based upon a correct

application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014

WL 940205, at *1 (M.D.Pa. Mar. 11, 2014)(“[I]t has been held that an ALJ’s

errors of law denote a lack of substantial evidence.”)(alterations omitted); Burton

v. Schweiker, 512 F. Supp. 913, 914 (W.D.Pa. 1981)(“The Secretary’s

determination as to the status of a claim requires the correct application of the law

to the facts.”); see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990)(noting

that the scope of review on legal matters is plenary); Ficca, 901 F. Supp.2d at 536

(“[T]he court has plenary review of all legal issues . . . .”).

      Several fundamental legal propositions which flow from this deferential

standard of review. First, when conducting this review “we are mindful that we

must not substitute our own judgment for that of the fact finder.” Zirnsak v.

Colvin, 777 F.3d 607, 611 (3d Cir. 2014) (citing Rutherford, 399 F.3d at 552).

Thus, we are enjoined to refrain from trying to re-weigh the evidence. Rather our

                                           12
task is to simply determine whether substantial evidence supported the ALJ’s

findings. However, we must also ascertain whether the ALJ’s decision meets the

burden of articulation demanded by the courts to enable informed judicial review.

Simply put, “this Court requires the ALJ to set forth the reasons for his decision.”

Burnett v. Comm'r of Soc. Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the

court of appeals has noted on this score:

      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir.2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm'r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Thus, in practice ours is a twofold task. We must evaluate the substance of

the ALJ’s decision under a deferential standard of review, but we must also give

that decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful

                                            13
activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A);

42 U.S.C. §1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To

satisfy this requirement, a claimant must have a severe physical or mental

impairment that makes it impossible to do his or her previous work or any other

substantial gainful activity that exists in the national economy.       42 U.S.C.

§423(d)(2)(A); 42 U.S.C. §1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a).

To receive benefits under Title II of the Social Security Act, a claimant must show

that he or she contributed to the insurance program, is under retirement age, and

became disabled prior to the date on which he or she was last insured. 42 U.S.C.

§423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process.     20 C.F.R. §§404.1520(a), 416.920(a).

Under this process, the ALJ must sequentially determine: (1) whether the claimant

is engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work;

and (5) whether the claimant is able to do any other work, considering his or her

                                        14
age, education, work experience and residual functional capacity (“RFC”). 20

C.F.R. §§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v.

Comm’r of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see

also 20 C.F.R. §§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1).         In

making this assessment, the ALJ considers all of the claimant’s medically

determinable impairments, including any non-severe impairments identified by the

ALJ at step two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).

      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts

have followed several different paths. Some courts emphasize the importance of

medical opinion support for an RFC determination and have suggested that

“[r]arely can a decision be made regarding a claimant's residual functional capacity

without an assessment from a physician regarding the functional abilities of the

claimant.” Biller v. Acting Comm'r of Soc. Sec., 962 F. Supp. 2d 761, 778–79

                                          15
(W.D. Pa. 2013) (quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455

at *7 (M.D. Pa. Mar. 4, 2013)). In other instances, it has been held that: “There is

no legal requirement that a physician have made the particular findings that an ALJ

adopts in the course of determining an RFC.” Titterington v. Barnhart, 174 F.

App'x 6, 11 (3d Cir. 2006). Further, courts have held in cases where there is no

evidence of any credible medical opinion supporting a claimant’s allegations of

disability that “the proposition that an ALJ must always base his RFC on a medical

opinion from a physician is misguided.” Cummings v. Colvin, 129 F. Supp. 3d

209, 214–15 (W.D. Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize

the importance of medical opinion support for an RFC assessment typically arise in

the factual setting where a well-supported medical source has opined regarding

limitations which would support a disability claim, but an ALJ has rejected the

medical opinion which supported a disability determination based upon a lay

assessment of other evidence. In this setting, these cases simply restate the

commonplace idea that medical opinions are entitled to careful consideration when

making a disability determination, particularly when those opinions support a

finding of disability. In contrast, when an ALJ is relying upon other evidence, such

                                        16
as contrasting clinical or opinion evidence or testimony regarding the claimant’s

activities of daily living, to fashion an RFC courts have adopted a more pragmatic

view and have sustained the ALJ’s exercise of independent judgment based upon

all of the facts and evidence. See Titterington v. Barnhart, 174 F. App'x 6, 11 (3d

Cir. 2006); Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D. Pa. 2015). In

either event, once the ALJ has made this determination, our review of the ALJ's

assessment of the plaintiff's RFC is deferential, and that RFC assessment will not

be set aside if it is supported by substantial evidence. Burns v. Barnhart, 312 F.3d

113, 129 (3d Cir. 2002); see also Metzger v. Berryhill, No. 3:16-CV-1929, 2017

WL 1483328, at *5 (M.D. Pa. Mar. 29, 2017), report and recommendation adopted

sub nom. Metzgar v. Colvin, No. 3:16-CV-1929, 2017 WL 1479426 (M.D. Pa.

Apr. 21, 2017); Rathbun v. Berryhill, No. 3:17-CV-00301, 2018 WL 1514383, at

*6 (M.D. Pa. Mar. 12, 2018), report and recommendation adopted, No. 3:17-CV-

301, 2018 WL 1479366 (M.D. Pa. Mar. 27, 2018).

      At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her in

engaging in any of his or her past relevant work. 42 U.S.C. §423(d)(5); 42 U.S.C.




                                        17
§1382c(a)(3)(H)(i)(incorporating 42 U.S.C. §423(d)(5) by reference); 20 C.F.R.

§§404.1512, 416.912;2 Mason, 994 F.2d at 1064.

      Once this burden has been met by the claimant, it shifts to the Commissioner

at Step 5 to show that jobs exist in significant number in the national economy that

the claimant could perform that are consistent with the claimant’s age, education,

work experience and RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d

at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ's decision must be accompanied by "a clear and satisfactory

explication of the basis on which it rests." Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

2
 New versions of 20 C.F.R. §404.1512, and 20 C.F.R. §416.912 were published at
about the time the ALJ issued the decision in this case. After reviewing these
changes, we note that they do not materially alter the proposition that a claimant
bears the initial burden of demonstrating that he or she cannot engage in other
work, or that the Commissioner must provide evidence about the existence of other
work in the national economy that the claimant can perform. See 20 C.F.R.
§404.1512(a)(1)(effective Mar. 27, 2017); 20 C.F.R. §404.1512(b)(3)(effective
Mar. 27, 2017); 20 C.F.R. §416.912(a)(1)(effective Mar. 27, 2017); 20 C.F.R.
§416.912(b)(3)(effective Mar. 27, 2017).
                                         18
which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in

his decision which evidence he has rejected and which he is relying on as the basis

for his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir.

1999).

      C.    Legal Benchmarks for the ALJ’s Assessment of Medical Opinion
            Evidence

      The Commissioner’s regulations also set standards for the evaluation of

medical evidence, and define medical opinions as “statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the

nature and severity of [a claimant’s] impairment(s), including [a claimant’s]

symptoms, diagnosis and prognosis, what [a claimant] can still do despite

impairments(s), and [a claimant’s] physical or mental restrictions.” 20 C.F.R.

§404.1527(a)(2). Regardless of its source, the ALJ is required to evaluate every

medical opinion received. 20 C.F.R. §404.1527(c).

      In deciding what weight to accord to competing medical opinions and

evidence, the ALJ is guided by factors outlined in 20 C.F.R. §404.1527(c). “The

regulations provide progressively more rigorous tests for weighing opinions as the

ties between the source of the opinion and the individual become weaker.” SSR

96-6p, 1996 WL 374180 at *2. Treating sources have the closest ties to the
                                        19
claimant, and therefore their opinions generally entitled to more weight. See 20

C.F.R. §404.1527(c)(2)(“Generally, we give more weight to opinions from your

treating sources...”); 20 C.F.R. §404.1502 (defining treating source). Under some

circumstances, the medical opinion of a treating source may even be entitled to

controlling weight. 20 C.F.R. §§04.1527(c)(2); see also SSR 96-2p, 1996 WL

374188 (explaining that controlling weight may be given to a treating source’s

medical opinion only where it is well-supported by medically acceptable clinical

and laboratory diagnostic techniques, and it is not inconsistent with the other

substantial evidence in the case record).

      Where no medical source opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinions:

length of the treatment relationship and frequency of examination; nature and

extent of the treatment relationship; the extent to which the source presented

relevant evidence to support his or her medical opinion, and the extent to which the

basis for the source’s conclusions were explained; the extent to which the source’s

opinion is consistent with the record as a whole; whether the source is a specialist;

and, any other factors brought to the ALJ’s attention. 20 C.F.R. §404.1527(c).



                                            20
      At the initial level of administrative review, State agency medical and

psychological consultants may act as adjudicators. See SSR 96-5p, 1996 WL

374183 at *4. As such, they do not express opinions; they make findings of fact

that become part of the determination. Id. However, 20 C.F.R. §404.1527(e)

provides that at the ALJ and Appeals Council levels of the administrative review

process, findings by nonexamining State agency medical and psychological

consultants should be evaluated as medical opinion evidence. Therefore, ALJs

must consider these opinions as expert opinion evidence by nonexamining

physicians and must address these opinions in their decisions. SSR 96-5p, 1996

WL 374183 at *6. Opinions by State agency consultants can be given weight “only

insofar as they are supported by evidence in the case record.” SSR 96-6p, 1996

WL 374180 at *2. In appropriate circumstances, opinions from nonexamining

State agency medical consultants may be entitled to greater weight than the

opinions of treating or examining sources. Id. at *3.

      Oftentimes, as in this case, an ALJ must evaluate medical opinions and

records tendered by both treating and non-treating sources. Judicial review of this

aspect of ALJ decision-making is guided by several settled legal tenets. First, when

presented with a disputed factual record, it is well-established that “[t]he ALJ – not

treating or examining physicians or State agency consultants – must make the

                                         21
ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 361 (3d Cir. 2011). Thus, “[w]here, . . . , the opinion of a treating

physician conflicts with that of a non-treating, non-examining physician, the ALJ

may choose whom to credit but ‘cannot reject evidence for no reason or for the

wrong reason.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting

Mason, 994 F.2d at 1066). Therefore, provided that the decision is accompanied by

an adequate, articulated rationale, it is the province and the duty of the ALJ to

choose which medical opinions and evidence deserve greater weight.

      On this score, as we have also noted:

      [T]reating physician opinions do not control this determination. State
      agency doctors are also entitled to have their opinions given careful
      consideration. As the court of appeals has observed:

            “[t]he law is clear ... that the opinion of a treating
            physician does not bind the ALJ on the issue of
            functional capacity,” Brown v. Astrue, 649 F.3d 193, 197
            n. 2 (3d Cir. 2011).State agent opinions merit significant
            consideration as well. See SSR 96-6p (“Because State
            agency medical and psychological consultants ... are
            experts in the Social Security disability programs ... 20
            C.F.R. §§ 404.1527(f) and 416.927(f) require [ALJs] ...
            to consider their findings of fact about the nature and
            severity of an individual's impairment(s)....”). Chandler
            v. Comm'r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.
            2011).

Deiter v. Berryhill, No. 3:16-CV-2146, 2018 WL 1322067, at *6 (M.D. Pa. Feb. 5,

2018), report and recommendation adopted, No. 3:16-CV-2146, 2018 WL 1315655
                                     22
(M.D. Pa. Mar. 14, 2018). See Shoemaker v. Colvin, No. 3:16-CV-2304, 2018 WL

3245011, at *10 (M.D. Pa. Apr. 5, 2018), report and recommendation adopted sub

nom. Shoemaker v. Berryhill, No. 3:16-CV-2304, 2018 WL 3239903 (M.D. Pa.

July 3, 2018).

      Further, in making this assessment of medical evidence:

      An ALJ is [also] entitled generally to credit parts of an opinion
      without crediting the entire opinion. See Thackara v. Colvin, No.
      1:14–CV–00158–GBC, 2015 WL 1295956, at *5 (M.D.Pa. Mar. 23,
      2015); Turner v. Colvin, 964 F. Supp. 2d 21, 29 (D.D.C. 2013)
      (agreeing that “SSR 96–2p does not prohibit the ALJ from crediting
      some parts of a treating source's opinion and rejecting other
      portions”); Connors v. Astrue, No. 10–CV–197–PB, 2011 WL
      2359055, at *9 (D.N.H. June 10, 2011). It follows that an ALJ can
      give partial credit to all medical opinions and can formulate an RFC
      based on different parts from the different medical opinions. See e.g.,
      Thackara v. Colvin, No. 1:14–CV–00158–GBC, 2015 WL 1295956,
      at *5 (M.D. Pa. Mar. 23, 2015).

Durden v. Colvin, 191 F. Supp. 3d 429, 455 (M.D. Pa. 2016).

             D.   Legal Benchmarks for the ALJ’s Assessment of a
                  Claimant’s Alleged Symptoms

      The interplay between the deferential substantive standard of review that

governs Social Security appeals, and the requirement that courts carefully assess

whether an ALJ has met the standards of articulation required by law, is also

illustrated by those cases which consider analysis of a claimant’s reported pain.




                                        23
When evaluating lay testimony regarding a claimant’s reported degree of pain and

disability, we are reminded that:

      [T]he ALJ must necessarily make certain credibility determinations,
      and this Court defers to the ALJ's assessment of credibility. See Diaz
      v. Comm'r, 577 F.3d 500, 506 (3d Cir.2009) (“In determining whether
      there is substantial evidence to support an administrative law judge's
      decision, we owe deference to his evaluation of the evidence [and]
      assessment of the credibility of witnesses....”). However, the ALJ
      must specifically identify and explain what evidence he found not
      credible and why he found it not credible. Adorno v. Shalala, 40 F.3d
      43, 48 (3d Cir.1994) (citing Stewart v. Sec'y of Health, Education and
      Welfare, 714 F.2d 287, 290 (3d Cir.1983)); see also Stout v. Comm'r,
      454 F.3d 1050, 1054 (9th Cir.2006) (stating that an ALJ is required to
      provide “specific reasons for rejecting lay testimony”). An ALJ
      cannot reject evidence for an incorrect or unsupported reason. Ray v.
      Astrue, 649 F.Supp.2d 391, 402 (E.D.Pa.2009) (quoting Mason v.
      Shalala, 994 F.2d 1058, 1066 (3d Cir.1993)).

Zirnsak v. Colvin, 777 F.3d 607, 612–13 (3d Cir. 2014).

      Yet, it is also clear that:

      Great weight is given to a claimant's subjective testimony only when
      it is supported by competent medical evidence. Dobrowolsky v.
      Califano, 606 F.2d 403, 409 (3d Cir. 1979); accord Snedeker v.
      Comm'r of Soc. Sec., 244 Fed.Appx. 470, 474 (3d Cir. 2007). An ALJ
      may reject a claimant's subjective testimony that is not found credible
      so long as there is an explanation for the rejection of the testimony.
      Social Security Ruling (“SSR”) 96–7p; Schaudeck v. Comm'r of
      Social Security, 181 F.3d 429, 433 (3d Cir. 1999). Where an ALJ
      finds that there is an underlying medically determinable physical or
      mental impairment that could reasonably be expected to produce the
      individual's pain or other symptoms, however, the severity of which is
      not substantiated by objective medical evidence, the ALJ must make a
      finding on the credibility of the individual's statements based on a
      consideration of the entire case record.
                                        24
McKean v. Colvin, 150 F. Supp. 3d 406, 415–16 (M.D. Pa. 2015)(footnotes

omitted). Thus, we are instructed to review an ALJ’s evaluation of a claimant’s

subjective reports of pain under a standard of review which is deferential with

respect to the ALJ’s well-articulated findings, but imposes a duty of clear

articulation upon the ALJ so that we may conduct meaningful review of the ALJ’s

conclusions.

      In the same fashion that medical opinion evidence is evaluated, the Social

Security Rulings and Regulations provide a framework under which the severity of

a claimant's reported symptoms are to be considered. 20 C.F.R. §§ 404.1529,

416.929; SSR 16–3p. It is important to note that though the “statements of the

individual concerning his or her symptoms must be carefully considered, the ALJ

is not required to credit them.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356,

363 (3d. Cir. 2011) (referencing 20 C.F.R. §404.1529(a) (“statements about your

pain or other symptoms will not alone establish that you are disabled.”). It is well-

settled in the Third Circuit that “[a]llegations of pain and other subjective

symptoms must be supported by objective medical evidence.” Hantraft v. Apfel,

181 F.3d 358, 362 (3d Cir. 1999) (referring to 20 C.F.R. §404.1529). When

evaluating a claimant’s symptoms, the ALJ must follow a two-step process in


                                         25
which the ALJ resolves whether a medically determinable impairment could be the

cause of the symptoms alleged by the claimant, and subsequently must evaluate the

alleged symptoms in consideration of the record as a whole. SSR 16-3p.

      First, symptoms, such as pain or fatigue, will only be considered to affect a

claimant's ability to perform work activities if such symptoms result from an

underlying physical or mental impairment that has been demonstrated to exist by

medical signs or laboratory findings. 20 C.F.R. §§ 404.1529(b), 416.929(b); SSR

16–3p. During the second step of this credibility assessment, the ALJ must

determine whether the claimant's statements about the intensity, persistence or

functionally limiting effects of his or her symptoms are substantiated based on the

ALJ's evaluation of the entire case record. 20 C.F.R. § 404.1529(c), 416.929(c);

SSR 16–3p. This includes, but is not limited to: medical signs and laboratory

findings, diagnosis and other medical opinions provided by treating or examining

sources, and other medical sources, as well as information concerning the

claimant's symptoms and how they affect his or her ability to work. Id. The Social

Security Administration has recognized that individuals may experience their

symptoms differently and may be limited by their symptoms to a greater or lesser

extent than other individuals with the same medical impairments, signs, and

laboratory findings. SSR 16–3p.

                                        26
      Thus, to assist in the evaluation of a claimant's subjective symptoms, the

Social Security Regulations identify seven factors which may be relevant to the

assessment of the severity or limiting effects of a claimant's impairment based on a

claimant's symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3). These factors

include: activities of daily living; the location, duration, frequency, and intensity of

the claimant's symptoms; precipitating and aggravating factors; the type, dosage,

effectiveness, and side effects of any medication the claimant takes or has taken to

alleviate his or her symptoms; treatment, other than medication that a claimant has

received for relief; any measures the claimant has used to relieve his or her

symptoms; and, any other factors concerning the claimant's functional limitations

and restrictions. Id.; see George v. Colvin, No. 4:13–CV–2803, 2014 WL 5449706,

at *4 (M.D.Pa. Oct. 24, 2014); Martinez v. Colvin, No. 3:14-CV-1090, 2015 WL

5781202, at *8–9 (M.D. Pa. Sept. 30, 2015).

      E.     The ALJ’s Decision in this Case is Supported by Substantial
             Evidence

      As we have noted, in this case Boylstein attacks the ALJ’s decision on three

grounds, arguing that: (1) the ALJ improperly assigned little weight to the treating

source opinion of Dr. Greevy; (2) the ALJ’s residual functional capacity

assessment is deficient because it is not fully supported in every respect by a

medical opinion, thus creating an “evidentiary deficit” in Boylstein’s view; and (3)
                                          27
the ALJ erred in partially discounting Boylstein’s testimony regarding the severity

and persistence of his symptoms.

      Turning first to Boylstein’s argument that the ALJ erred in discounting the

opinion of Boylstein’s treating source, Dr. Greevy, in this case the ALJ was

presented with two competing medical opinions, Dr. Greevy’s opinion and the

opinion of the state agency consulting, examining expert, Dr. DeWulf. Reviewing

these two opinions, and considering them in light of the clinical evidence, as well

as Boylstein’s reported activities of daily living, the ALJ found that Dr. DeWulf’s

opinion drew greater support from the objective evidence than did the more

extreme and limiting view expressed by Dr. Greevy.

      The ALJ is permitted, and is often required to make such judgments.

Further, when an ALJ assesses competing medical opinions:

      “[t]he law is clear ... that the opinion of a treating physician does not
      bind the ALJ on the issue of functional capacity,” Brown v. Astrue,
      649 F.3d 193, 197 n. 2 (3d Cir. 2011).State agent opinions merit
      significant consideration as well. See SSR 96-6p (“Because State
      agency medical and psychological consultants ... are experts in the
      Social Security disability programs ... 20 C.F.R. §§ 404.1527(f) and
      416.927(f) require [ALJs] ... to consider their findings of fact about
      the nature and severity of an individual's impairment(s)....”). Chandler
      v. Comm'r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011).

Deiter v. Berryhill, No. 3:16-CV-2146, 2018 WL 1322067, at *6 (M.D. Pa. Feb. 5,

2018), report and recommendation adopted, No. 3:16-CV-2146, 2018 WL 1315655

                                         28
(M.D. Pa. Mar. 14, 2018). Thus, the ALJ was completely entitled to choose to

follow the opinion of a state agency consulting expert, particularly when that

opinion was more congruent with the objective medical evidence and with the

proof as it related to Boylstein’s daily activities. There was no error here.

      Moreover, in determining the weight to be given to a treating source

opinion, it is also well-settled that an ALJ may discount that opinion when it

conflicts with other objective tests or examination results. Johnson v. Comm'r of

Soc. Sec., 529 F.3d 198, 202–03 (3d Cir. 2008). Likewise, an ALJ may conclude

that discrepancies between the treating source's medical opinion, and the doctor's

actual treatment notes, justifies giving a treating source opinion little weight in a

disability analysis. Torres v. Barnhart, 139 F.App’x. 411, 415 (3d Cir. 2005).

Finally, “an opinion from a treating source about what a claimant can still do

which would seem to be well-supported by the objective findings would not be

entitled to controlling weight if there was other substantial evidence that the

claimant engaged in activities that were inconsistent with the opinion.” Tilton v.

Colvin, 184 F. Supp. 3d 135, 145 (M.D. Pa. 2016). See Matcheson v. Colvin, No.

1:16-CV-671, 2017 WL 3910778, at *6 (M.D. Pa. Aug. 8, 2017), report and

recommendation adopted sub nom. Matcheson v. Berryhill, No. 1:16-CV-671,

2017 WL 3892054 (M.D. Pa. Sept. 6, 2017). Here, the ALJ specifically concluded

                                          29
that the very restrictive opinions authored by Dr. Greevy were inconsistent with

other clinical records and treatment notes, and were contradicted by Boylstein’s

own activities of daily living. Substantial evidence supported the ALJ’s findings in

each of these regards. Accordingly, this decision to give less weight to Dr.

Greevy’s opinion was appropriate and may not now be disturbed on appeal.

      In addition, Boylstein argues that there was an “evidentiary deficit” in the

ALJ’s RFC assessment, because the ALJ fashioned an RFC which was based upon

a determination that Dr. Greevy’s opinion deserved little weight, but only afforded

partial weight to the opinion of Dr. DeWulf. Thus, the premise underlying this

argument is the idea that an ALJ’s residual functional capacity assessment must be

accompanied in every instance by a medical opinion, and the failure to cite a

medical opinion supporting every aspect of the RFC creates a fatal evidentiary

deficit. We disagree with this premise, which runs contrary to case law which

recognizes that: “There is no legal requirement that a physician have made the

particular findings that an ALJ adopts in the course of determining an RFC.”

Titterington v. Barnhart, 174 F. App'x 6, 11 (3d Cir. 2006). Thus, “the proposition

that an ALJ must always base his RFC on a medical opinion from a physician is

misguided.” Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D. Pa. 2015).

Instead, in fashioning an RFC the ALJ may ALJ is rely upon other evidence such

                                        30
as contrasting clinical or opinion evidence or testimony regarding the claimant’s

activities of daily living, and courts have sustained the ALJ’s exercise of

independent judgment based upon all of the facts and evidence. See Titterington v.

Barnhart, 174 F. App'x 6, 11 (3d Cir. 2006); Cummings v. Colvin, 129 F. Supp. 3d

209, 214–15 (W.D. Pa. 2015).

      In this case, the RFC formulated by the ALJ reflected a synthesis of the

contrasting medical opinions, the clinical records, and Boylstein’s own proven

capabilities as reflected by his self-reported activities of daily living. Each aspect

of this RFC drew evidentiary support from these various sources, and the basis for

the ALJ’s assessment was adequately explained in the decision denying

Boylstein’s application for benefits. Mindful of the fact that our review of the

ALJ's assessment of the plaintiff's RFC is deferential, and that RFC assessment

will not be set aside if it is supported by substantial evidence, we conclude that

there are no grounds to set aside the residual functional capacity assessment made

here, which was completely consistent with Boylstein’s own description of his

capabilities.   Burns v. Barnhart, 312 F.3d 113, 129 (3d Cir. 2002); see also

Metzger v. Berryhill, No. 3:16-CV-1929, 2017 WL 1483328, at *5 (M.D. Pa. Mar.

29, 2017), report and recommendation adopted sub nom. Metzgar v. Colvin, No.

3:16-CV-1929, 2017 WL 1479426 (M.D. Pa. Apr. 21, 2017); Rathbun v. Berryhill,

                                         31
No. 3:17-CV-00301, 2018 WL 1514383, at *6 (M.D. Pa. Mar. 12, 2018), report

and recommendation adopted, No. 3:17-CV-301, 2018 WL 1479366 (M.D. Pa.

Mar. 27, 2018).

      Finally, the ALJ’s symptom evaluation and credibility determinations, which

found that Boylstein’s testimony was only partially credible, are also supported by

substantial evidence. In this regard, we are cautioned that we should “defer[] to the

ALJ's assessment of credibility” provided that the ALJ “specifically identif[ies]

and explain[s] what evidence he found not credible and why he found it not

credible.” Zirnsak v. Colvin, 777 F.3d 607, 612–13 (3d Cir. 2014). In this case, the

ALJ explained that Boylstein’s testimony concerning the severity of his symptoms

was not entirely credible because it conflicted with objective clinical results, the

state agency doctor’s expert opinion, and Boylstein’s activities of daily living.

Given the deference owed to this credibility determination, that decision—which is

supported by substantial evidence—also should not be disturbed on appeal.

      In sum, the ALJ’s assessment of the evidence in this case complied with the

dictates of the law and was supported by substantial evidence. This is all that the

law requires, and all that a claimant like Boylstein can demand in a disability

proceeding. Thus, notwithstanding the argument that this evidence could have been

further explained, or might have been viewed in a way which would have also

                                         32
supported a different finding, we are obliged to affirm this ruling once we find that

it is “supported by substantial evidence, ‘even [where] this court acting de novo

might have reached a different conclusion.’” Monsour Med. Ctr. v. Heckler, 806

F.2d 1185, 1190–91 (3d Cir. 1986) (quoting Hunter Douglas, Inc. v. NLRB, 804

F.2d 808, 812 (3d Cir. 1986)). Accordingly, under the deferential standard of

review that applies to appeals of Social Security disability determinations we

conclude that substantial evidence supported the ALJ’s evaluation of this case.

Therefore, we will affirm this decision, direct that judgment be entered in favor of

the defendant, and instruct the clerk to close this case.

IV.   Conclusion

      Accordingly, for the foregoing reasons, the decision of the Commissioner is

AFFIRMED, and the clerk is directed that judgment be entered in favor of the

defendant, and that this case be closed.

      An appropriate order follows.

      So ordered this16th day of November, 2018.



                                                 s/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                           33
